DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 14, and 17 being independent. Claims 1-6, 14, and 17-20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 03 January 2022, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 2-6 and 18-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 2-6 and 18-20  have been withdrawn. 
With respect to amended claims 2, 3, 5, 6, 18, and 19, applicant’s amendment has clarified the scope of the claim language in light of the corresponding disclosure.
With respect to amended claims 4 and 20, the various terms listed in the group of procedures are being interpreted according to the broadest reasonable interpretation in light of the corresponding disclosure as would be recognized by one of ordinary skill in the art at the effective filing date of the invention. For instance, an object recognition procedure is being interpreted as any procedure which recognizes an object, a morphological procedure, is being interpreted as any procedure which performs a morphological operation, and so forth.
Applicant’s arguments, see pages 8 and 9, filed 03 January 2022, with respect to 35 U.S.C. 103 rejections applied to 1-20 have been fully considered, but are not persuasive. 
Apvrille teaches the initial captured image can be processed to identify a selected object, such as a cable from other objects/cables in the image, see for instance, paragraphs 26, 30 and figs. 2 and 3. Overlay module is used for generating an augmented image by overlaying the dynamic network security information to the image of physical objects…information can be overlaid onto the selected object, such as a message to disconnect the cable, see for instance, paragraph 32. Display module is used for displaying the augmented image to the user, see paragraph 33. 
German teaches that a camera can capture an image showing multiple cables/cable bundles and that a selected cable can be highlighted, such as by changing the color of the cable, see for instance, paragraphs 243-251 and fig. 18L. The patch cord connection information, as shown in fig. 3, includes the end point connection information to accurately locate the end point of any patch cord, see for instance, paragraphs 65, 67, and 68 and figs. 3 and 4. Cables/patch cords can be tracked and traced, see for instance,  paragraphs 131, and 243-251 and figs. 18F, 18G, 18I, and 18L. In the event that one or both of the ports of the current connection is not currently displayed, one or more arrows can be displayed to direct the user toward the one or more ports, see paragraphs 237 and 247.
That is, Apvrille teaches analyzing an image to identify network objects, such as a cable or a port and overlaying information onto a selected network object, while German teaches determining if network port(s) are missing in an image and displaying an orientation marker in response to the determination in order to guide the user towards the port(s). In combination, Apvrille in view of German teach determining an end of the selected cable is missing from the initial captured image; and displaying an orientation marker (such as an arrow) responsive to the determining that the end of the selected cable is missing from the initial captured image. 

Claim Objections
Claims 3 and 19 are objected to because of the following informalities: Claims 3 and 19 appear as though they should recite “wherein comparing the next captured image with the initial captured image includes determining differences between the next captured image and the previous captured image .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apvrille (US PG Publication 2018/0077200) in view of German et al (US PG Publication 2019/0041637).
Regarding claim 1, Apvrille teaches an Augmented Reality (AR) method (see for instance, abstract) comprising the steps of:
obtaining an initial captured image showing a bundle of cables (The camera can capture an image showing a cable, see for instance, paragraphs 25, 26, 30 and fig. 3.);
processing the initial captured image to distinguish a selected cable from other cables of the bundle of cables (The initial captured image can be processed to identify a selected object, such as a cable from other objects/cables in the image, see for instance, paragraphs 26, 30 and figs. 2 and 3); and
displaying the initial captured image on a display screen while visually augmenting an image of the selected cable to highlight the selected cable with respect to the other cables (Overlay module is used for generating an augmented image by overlaying the dynamic 
While Apvrille illustrates overlaying text onto the cable in figure 3, Apvrille does not appear to discuss that the cable itself is highlighted with respect to other cables. In addition, while Apvrille teaches that the AR device analyzes an image or a portion of an image to identify a network objects, such as a cable or a port, see for instance, paragraphs 26 and 30, Aprvrille does not appear to discuss detecting the end of the cable is not in the initial captured image. 
In the same art of cable management, German teaches that a camera can capture an image showing multiple cables/cable bundles and that a selected cable can be highlighted, such as by changing the color of the cable, see for instance, paragraphs 243-251 and fig. 18L. The patch cord connection information, as shown in fig. 3, includes the end point connection information to accurately locate the end point of any patch cord, see for instance, paragraphs 65, 67, and 68 and figs. 3 and 4. Cables/patch cords can be tracked and traced, see for instance,  paragraphs 131, and 243-251 and figs. 18F, 18G, 18I, and 18L In the event that one or both of the ports of the current connection is not currently displayed, one or more arrows can be displayed to direct the user toward the one or more ports, see paragraphs 237 and 247.
It would have been obvious to one of ordinary skill in the art having the teachings of Apvrille and German in front of them before the effective filing date of the claimed invention to incorporate connection/cord tracking/tracing as taught by German into Apvrille’s augmented reality visualization system, as selecting a cable/connection, highlighting it and tracing the path, such as described by German was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Apvrille. 
The modification of Apvrille with German would have explicitly allowed displaying the initial captured image on a display screen while visually augmenting an image of the selected cable to highlight the selected cable with respect to the other cables. In addition, the combination would 
The motivation for combining Apvrille with German would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, German, abstract and paragraph 14.
Regarding claim 4, Apvrille in view of German teach the AR method of claim 1 and further teach wherein processing the initial captured image includes one or more procedures selected from the group of procedures consisting of an object recognition procedure, a line-crossing analysis, a point detection procedure, a color filtering procedure, a Canny-edge detection procedure, a morphological procedure, a dilation operation, an erosion operation, a skeletonization procedure, and a corner deletion procedure (Optical recognition techniques can be used to detect a network object, such as a cable, based on colors, lines, borders, and shapes, see for instance, Apvrille, paragraphs 26 and 30). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claim 5, Apvrille in view of German teach the AR method of claim 1, and further teach wherein processing the initial captured image includes tracking each cable of the bundle of cables (The image can be processed to identify a selected object, such as a cable from other objects/cables in the image, see for instance, Apvrille, paragraphs 26, 30 and figs. 2 and 3. Different cables/patch cords can be tracked and traced, see for instance, German, paragraphs 131, and 243-251 and figs. 18F, 18G, 18I, and 18L). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claim 7, Apvrille in view of German teach the AR method of claim 1 and further teach wherein obtaining the initial captured image includes receiving the initial captured image from a camera of a portable user device, the display screen being associated with the portable user device (The device can be a head mounted augmented reality glasses, a 
Regarding claim 8, Apvrille in view of German teach the AR method of claim 7, wherein the portable user device is one of a smart phone, a tablet, eyewear, and a head-up display(The device can be a head mounted augmented reality glasses, a mobile device, such as a smart phone or a tablet, see Apvrille, paragraph 24. The device may include a camera module, an object identification module, an overlay module, and a display module, see for instance, Apvrille paragraph 24). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claim 9, Apvrille in view of German teach the AR method of claim 1 and further teach the step of receiving a user input for identifying the selected cable of the bundle of cables (The user can select the object via user input, see for instance, Apvrille, paragraph 30 and German, paragraph 242). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claim 10, Apvrille in view of German teach the AR method of claim 1 and further teach wherein visually augmenting the image of the selected cable includes the step of superposing virtual image features on the image of the selected cable (Information can be overlaid onto the image, such as a warming message or suggested operation, see for instance, Apvrille, paragraph 32 and figs 2 and 3. The cable/connection can be emphasized, see for instance, German, paragraphs 228, 241, 243, 245 and figs. 18F, 18G, 18I, and 18L). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claim 11, Apvrille in view of German teach the AR method of claim 10 and further teach wherein superposing virtual image features includes the step of adding color or animation features to the image of the selected cable (Information can be overlaid onto the image, such as a warming message or suggested operation, see for instance, Apvrille, paragraph 32 and figs 2 and 3. The cable/connection can be emphasized, such as by changing the color of the cable, see for instance, German, paragraphs 228, 241, 243, 245 and figs. 18F, 18G, 18I, and 18L). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claim 12, Apvrille in view of German teach the AR method of claim 11 and further teach wherein visually augmenting the image of the selected cable further includes displaying one or more visual features for showing portions of the selected cable that are hidden from view (In the event that one of the ports of the current connection is not currently displayed on the smartphone, an arrow can be displayed by the smartphone to direct the user toward that port, see for instance, German, paragraphs 237 and 247. The arrow can be oriented on the smartphone display so that it points in the direction toward where the port is located within the real world, see for instance, German, paragraph 237. The arrow can point be in 2D or 3D, see for instance, German, paragraph 237). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 1.
Regarding claims 14 and 17, claim 14 is the portable computing system claim and claim 17 is the non-transitory computer readable medium claim of the method claim 1 and are accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Apvrille in view of German teach a portable computing system comprising: an image capture device, a display screen, a processing device, and a memory device configured to store a computer program having instructions that, when executed, enable the processing device to perform different operations; and a non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause one or more processing devices to perform different operations 
Regarding claim 15, Apvrille in view of German teach the portable computing system of claim 14 and further teach wherein the portable computing system is one of a smart phone, a tablet, eyewear, and a head-up display (The device can be a head mounted augmented reality glasses, a mobile device, such as a smart phone or a tablet, see Apvrille, paragraph 24. The device may include a camera module, an object identification module, an overlay module, and a display module, see for instance, Apvrille paragraph 24). The motivation to combine Apvrille and German is the same as that which was set forth with respect to claim 14.
Regarding claim 16, Apvrille in view of German teach the portable computing system of claim 14 and further teach wherein visually augmenting the image of the selected cable includes superposing virtual image features on the image of the selected cable (Information can be overlaid onto the image, such as a warming message or suggested operation, see for instance, Apvrille, paragraph 32 and figs 2 and 3. The cable/connection can be emphasized, see for instance, German, paragraphs 228, 241, 243, 245 and figs. 18F, 18G, 18I, and 18L), wherein superposing virtual image features includes adding color or animation features to the image of the selected cable (Information can be overlaid onto the image, such as a warming message or suggested operation, see for instance, Apvrille, paragraph 32 and figs 2 and 3. The cable/connection can be emphasized, such as by changing the color of the cable, see for instance, German, paragraphs 228, 241, 243, 245 and figs. 18F, 18G, 18I, and 18L), and wherein visually augmenting the image of the selected cable further includes displaying one or more visual features for showing portions of the selected cable that are hidden from view (In the event that one of the ports of the current connection is not currently displayed on the smartphone, an arrow can be displayed by the smartphone to direct the user toward that port, see for instance, German, paragraphs 237 and 247. The arrow can be oriented on the smartphone display so that it points in the direction toward where the port is located within the real world, see for instance, 
Regarding claim 20, claim 20 is the non-transitory computer-readable medium claim of the method claim 4 and is therefore accordingly rejected using substantially similar rationale as to that of claim 4.
Claims 2, 3, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apvrille (US PG Publication 2018/0077200) in view of German et al (US PG Publication 2019/0041637), as applied to claims 1 and 17 above, in further view of Hu et al. (“A Survey on Visual Surveillance of Object Motion and Behaviors,” 2004).
Regarding claim 2, Apvrille in view of German teach the AR method of claim 1 but do not  teach further comprising the steps of: receiving a next captured image after processing the initial captured image; comparing the next captured image with the initial captured image; using a tracking technique to  identify at least a section of the selected cable in the next captured image; distinguishing the selected cable shown in the next captured image from the other cables;  updating the display screen to display the next captured image while visually augmenting a next  image of the selected cable to highlight the selected cable with respect to the other cables; repeating the receiving, comparing, using, distinguishing, and updating steps one or more times relative to a most recently processed captured image.
In the same art of optical tracking, Hu teaches that conventional approaches for motion segmentation include: background subtraction where the difference between the current image is taken in a pixel-by-pixel fashion; temporal differencing, where pixel-wise difference are taken between two or three consecutive frames; optical flow; VSAM, an algorithm that combines an adaptive background subtraction with three-frame differencing technique, and the like, see page 337, section B. Motion Segmentation. After motion detection, surveillance systems generally track 
It would have been obvious to one of ordinary skill in the art having the teachings of Apvrille, German, and Hu in front of them before the effective filing date of the claimed invention to incorporate motion segmentation and object tracking as taught by Hu into Apvrille’s augmented reality visualization system, as tracking objects over consecutive frames, such as described by Hu was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Apvrille and German. 
The modification of Apvrille and German with Hu would have allowed receiving a next captured image after processing the initial captured image; comparing the next captured image with the initial captured image; using a tracking technique to  identify at least a section of the selected cable in the next captured image; distinguishing the selected cable shown in the next captured image from the other cables;  updating the display screen to display the next captured image while visually augmenting a next  image of the selected cable to highlight the selected cable with respect to the other cables; repeating the receiving, comparing, using, distinguishing, and updating steps one or more times relative to a most recently processed captured image.
The motivation for combining Apvrille and German with Hu would have been one way to track objects between frames, improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Hu, abstract and page 338, section III, Object Tracking.
Regarding claim 3, Apvrille in view of German in further view of Hu teach the AR method of claim 2 and further teach wherein comparing the next captured image with the initial captured image includes determining differences between the next captured image the initial captured image when an image capture device captures the next captured image and the initial captured image from different viewpoints or when the at least one cable of the bundle of cables is moved (Conventional approaches for motion segmentation include: background subtraction where the difference between the current image is taken in a pixel-by-pixel fashion; temporal differencing, where pixel-wise difference are taken between two or three consecutive frames; optical flow; VSAM, an algorithm that combines an adaptive background subtraction with three-frame differencing technique, and the like, see page 337, section B. Motion Segmentation. After motion detection, surveillance systems generally track moving objects from one frame to another in an image sequence…Tracking over time typically involves matching objects in consecutive frames using features such as points, lines, or blobs…Tracking methods are divided into four major categories: region-based tracking, active contour-based tracking, feature-based tracking, and model-based tracking, see for instance, page, 338, section III. Object Tracking).
Regarding claim 18, claim 18 is the non-transitory computer-readable medium claim of the method claim 2 and is therefore accordingly rejected using substantially similar rationale as to that of claim 2.
Regarding claim 19, claim 19 is the non-transitory computer-readable medium claim of the method claim 3 and is therefore accordingly rejected using substantially similar rationale as to that of claim 3.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apvrille (US PG Publication 2018/0077200) in view of German et al (US PG Publication 2019/0041637), as applied to claim 1 above, in further view of Energin et al. (US PG Publication 2019/0371060).
Regarding claim 6, Apvrille in view of German teach the AR method of claim 1, but do not teach wherein processing the initial captured image includes identifying depth information for each cable of the bundle of cables and mapping each cable of the bundle of cables in a three-dimensional map responsive to the identified depth information.

It would have been obvious to one of ordinary skill in the art having the teachings of Apvrille, German, and Energin in front of them before the effective filing date of the claimed invention to incorporate mesh data as taught by Energin into Apvrille’s augmented reality visualization system, as constructing a 3D representation of a real-world environment, such as described by Energin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Apvrille and German. 
The modification of Apvrille and German with Energin would have allowed processing the initial captured image includes identifying depth information for each cable of the bundle of cables and mapping each cable of the bundle of cables in a three-dimensional map responsive to the identified depth information.
The motivation for combining Apvrille and German with Energin would have been view the scene remotely, improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Energin, abstract and paragraph 8.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apvrille (US PG Publication 2018/0077200) in view of German et al (US PG Publication 2019/0041637), as applied to claim 11 above, in further view of Pekelny et al. (US PG Publication 2021/0125407).
Regarding claim 13, Apvrille in view of German teach the AR method of claim 11, but do not teach further comprising the step of using machine learning to distinguish the selected cable from the other cables.

It would have been obvious to one of ordinary skill in the art having the teachings of Apvrille, German, and Energin in front of them before the effective filing date of the claimed invention to incorporate mesh data as taught by Pekelny into Apvrille’s augmented reality visualization system, as constructing a 3D representation of a real-world environment, such as described by Pekelny was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Apvrille and German. 
The modification of Apvrille and German with Pekelny would have allowed the step of using machine learning to distinguish the selected cable from the other cables.
The motivation for combining Apvrille and German with Pekelny would have been improve the user experience, enhance functionality by dynamically performing operations and to increase system and design flexibility, see for instance, Pekelny, paragraph 50.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2020/0372253 to Jain et al. teaches Identifying Cable Ends Using Augmented Reality. Jain further teaches determining an end of the selected cable is missing from the initial captured image; and displaying an orientation marker responsive to determining that the end of the selected cable is missing from the initial captured image, see for instance, paragraph 60-64.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.